                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

RONNIE COOPER                                  )
                                               )
       Petitioner,                             )       Case No. 2:15-cv-317
                                               )
v.                                             )       District Judge R. Leon Jordan
                                               )
UNITED STATES OF AMERICA                       )       Mag. Judge Christopher H. Steger
                                               )
       Respondent.                             )

                                  MEMORANDUM OPINION

I.     Introduction

       Following a jury trial, Petitioner Ronnie Cooper was convicted of (1) distribution and

possession with intent to distribute cocaine; (2) distribution and possession with intent to distribute

cocaine base; (3) distribution and possession with intent to distribute marijuana; (4) money

laundering; and (5) witness intimidation [See Doc. 398 in 2:09-cr-45]; United States v. Miller, 562

F. App'x 272, 277 (6th Cir. 2014).

       This Court then sentenced Petitioner to a term of 360 months' imprisonment based, in part,

on the application of the Career Offender Guidelines under U.S.S.G. § 4B1.1(a) [See Docs. 808,

841 in 2:09-cr-45]. The Court also imposed a sentence of eight years of supervised release and a

$500 special assessment [Doc. 844 in 2:09-cr-45] and entered an order of forfeiture against

Petitioner in the amount of $7 million [See id.; Doc. 776 in 2:09-cr-45].

       Petitioner and his co-defendants then appealed their sentences to the Sixth Circuit [Doc.

845 in 2:09-cr-45]. As to Petitioner, the Sixth Circuit held that "[t]he evidence at trial presented

[Petitioner] to be one of Maddox's [a co-defendant] surrogates, conducting retail sales, buying

kilograms of cocaine, and operating 'trap houses' from which he sold crack cocaine. In this sense,


                                                   1
his role was intertwined and interdependent on the other members of the conspiracies, even if he

did not work with them directly." Miller, 562 F. App'x at 304.

           After the Sixth Circuit's ruling, Petitioner filed a petition for a writ of certiorari with the

Supreme Court [Doc. 966]. His petition was denied [Doc. 969 in 2:09-cr-45].

           Petitioner then filed the present Motion to Vacate, Set Aside, or Correct His Sentence under

28 U.S.C. § 2255 [Doc. 1], claiming that Rush (another co-defendant) made pretrial statements to

the Government that Petitioner had nothing to do with Maddox's drug-distribution ring [Doc. 2].

Those alleged statements—if they were in fact made by Rush—were never disclosed to Petitioner

before trial. Consequently, Petitioner contends that the Government failed to divulge exculpatory

evidence and, in doing so, violated his rights under Brady v. Maryland. 1

           For reasons that follow, the Court finds that an evidentiary hearing is necessary, and

Petitioner's § 2255 Motion [Doc. 1] will be GRANTED IN PART to the extent that Petitioner is

entitled to an evidentiary hearing. Petitioner's Motion for Discovery [Doc. 11] will also be

GRANTED.

II.        Facts

           Following a 2010 trial with six co-conspirators, a jury convicted Petitioner on several

counts related to his alleged involvement in a drug distribution ring based out of Johnson City,

Tennessee. Petitioner's brother-in-law, Sunnah Maddox, led the distribution ring. "The primary

thrust of the drug-trafficking operation was to purchase kilogram quantities of cocaine, cook it into

crack cocaine, and resell the drugs in smaller quantities." Miller, 562 F. App'x at 277. Maddox

resided in Johnson City with Jamie Rush, but had suppliers and engaged in drug trafficking in

Georgia, Florida, and New York. Id. To reach the suppliers, the two would "hire women as


1
    373 U.S. 83 (1963).

                                                     2
couriers to transport money and drugs; in addition, various members of the operation would send

wire transfers through Western Union to these different locations." Id.

        The DEA became aware of Maddox and Rush's operation after agents arrested a drug dealer

who divulged that Maddox was his supplier. DEA agents "set up a transaction between [the dealer]

and Maddox, and obtained a Title III wiretap on Maddox's phone that ultimately generated 25,000

intercepted communications." Id.

        "Based on their investigation, law enforcement officers . . . . orchestrated a traffic stop to

catch Maddox and Rush, and a female courier en route to Atlanta to purchase a kilogram of

cocaine. The officers found $31,500.00 in cash in the courier's car." Id. Then, about four months

later, "officers coordinated a search of Maddox and Rush's residence with a traffic stop of their

vehicle as they returned from another drug purchase in Atlanta." Id. At that time, officers arrested

"Miller and Dorsey, and courier Taneka Ebberts, who had returned from Atlanta ahead of Maddox

and Rush. A search of the rental car Ebberts had driven to Atlanta uncovered about one and a half

kilograms of cocaine and 67 grams of marijuana in the trunk. Maddox and Rush were also

arrested." Id.

        A grand jury in the Eastern District of Tennessee then returned a Third Superseding

Indictment against Petitioner, Maddox, Rush, Carr, Miller, Dorsey, DeJesus, Ruffin, and others on

twenty counts, to wit:

        conspiracy to distribute and possess with the intent to distribute 5 kilograms or more
        of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (Count 1);
        aiding and abetting the distribution of 500 grams or more of cocaine, in violation
        of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 18 U.S.C. § 2 (Count 2); conspiracy to
        distribute and possess with the intent to distribute marijuana, in violation of 21
        U.S.C. §§ 841(a)(1), (b)(1)(D) and 846 (Count 3); aiding and abetting the
        distribution of marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D), and 18
        U.S.C. § 2 (Count 4); conspiracy to distribute and possess with the intent to
        distribute 50 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
        (b)(1)(A), and 846 (Count 5); conspiracy to launder money, in violation of 18

                                                  3
       U.S.C. §§ 1956(a)(1)(A)(i) and 1956(h) (Count 6); distribution of cocaine and
       cocaine base and the aiding and abetting of cocaine base distribution, in violation
       of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)-(C) (Counts 8 and 15); manufacturing and the
       attempt to manufacture 50 grams of cocaine base, in violation of 21 U.S.C. §§
       841(a)(1), (b)(1)(A) and 846 (Count 12); aiding and abetting of money laundering,
       in violation of 18 U.S.C. §§ 2 and 1956(a)(1)(A)(i) (Count 13); unlawful possession
       of ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e) (Count 16); and
       witness intimidation and conspiracy to commit witness intimidation, in violation of
       18 U.S.C. §§ 371, 1512(b)(1), and 1513(b)(2) (Counts 18, 19 and 20).

Id. at 277-78. The Government charged Petitioner with: (1) distribution and possession with intent

to distribute cocaine (Count 1); (2) distribution and possession with intent to distribute cocaine

base (Count 5); (3) distribution and possession with intent to distribute marijuana (Count 3); (4)

money laundering (Count 6); and (5) witness intimidation (Count 20) [See Doc. 398 in 2:09-cr-

45].

       At trial, Maddox's one-time roommate and friend, Jamie Rush, testified on behalf of the

Government. Rush was charged along with the other defendants; however, as a part of his plea

agreement, he agreed to testify. Rush testified that, in 2004, he and Maddox "began procuring

about 1.5 kilograms of powder cocaine per month and cooking it into crack cocaine to sell. This

amount eventually increased to one kilogram every week or two from a source that Maddox found

in Atlanta." Miller, 562 F.App'x. at 278. "While Maddox generally did the cooking himself, Rush

testified that he personally cooked at least forty kilograms of cocaine into crack cocaine for

Maddox. According to Rush, Maddox kept the profits from drug sales and provided Rush with

cars, cash, jewelry, computers, and cell phones." Id. "Rush also testified that Carr, Dorsey, Miller,

and DeJesus all played a role in Maddox's operation and stayed at Maddox's apartment in Johnson

City at various times." Id. Rush did not, however, specifically mention Petitioner as being a part

of the conspiracy.




                                                 4
        The government did introduce evidence against Petitioner at trial: "[t]he bulk of the

government's evidence [against Petitioner] came from two jailhouse informants: Trewayne

Sanders and Daniel Ballinger. Sanders testified that he witnessed [Petitioner] sell powder cocaine

to Sanders’ father on several occasions in New York. Ballinger testified that, while in jail together,

[Petitioner] told him that [Petitioner] 'was buying kilos of crack, of powder cocaine from a

Mexican, and he was coming from Utica, New York, to Tennessee to sell drugs.'" Id. at 294-95.

Ballinger also testified that Petitioner "said he would buy kilos of pure cocaine for $27,000 and

sell 'ounces of crack cocaine for a thousand dollars apiece to individuals.' According to Ballinger,

[Petitioner] said he had multiple associates and people working for him, and that he operated 'trap

houses' from which he sold crack cocaine." Id. at 295.

        The Government also "introduced an intercepted text message exchange between

[Petitioner] and Maddox that . . . discussed $1,100 worth of cocaine. There was also a recorded

phone conversation between the two men about an unknown drug, during which [Petitioner]

indicated to Maddox that he had enough supply at the time." Id.

        As to the money-laundering scheme, "Rush testified that he and Maddox wired money

from the sale of drugs through Western Union to other co-conspirators and to Maddox's family

members using fake names." Id. at 297. A DOJ financial investigator also testified for the

Government and identified one transfer from Maddox to Petitioner for $900 that Petitioner

received in New York to support the conspiracy. Id. at 297. "The investigator also tracked twenty-

two more transfers totaling $8,560.00 from Maddox to his sister, Kizzy Lukerson, who is also

[Petitioner]'s wife." Id.

        Finally, as to Petitioner's charge for witness intimidation, the Government introduced the

following:


                                                  5
        [a] recording of a voicemail message Maddox left for Rush, calling him a 'fucking
        rat bitch' and threatening that he had 'better watch his step out there nigga cause he
        ain't safe.' Maddox then immediately called [Petitioner] and told him to 'green light
        on' Rush, which an FBI cryptanalyst testified usually means to order to kill or
        seriously harm a person. Maddox told [Petitioner] that he was 'going to smash' and
        'beat the breaks off' of Rush for cooperating with law enforcement. He also
        instructed [Petitioner] 'if you come in contact with Rush, don't let him talk that
        sweet talk shit" and 'make sure he don't talk that love talk with niggas, you know
        what I mean'—to which [Petitioner] responded, 'Yeah no doubt, no doubt' and 'No
        sir.'

        Maddox then called and told Ruffin that he wanted a 'universal beat down' of Rush
        and wanted to 'physically destroy' and 'change Rush's whole face.' Ruffin shared
        with Maddox that 'the goons' had already been sent 'out after' Rush.

        In addition, Ballinger—the jailhouse informant—testified that [Petitioner] warned
        him not to snitch on [Petitioner] because 'where they from, they kill snitches, and
        they've got enough money out there to have Ballinger and his family killed.'

Id. at 298.

        Based on the evidence and testimony from numerous witnesses, the jury convicted the

defendants on various counts, including some lesser-included offenses. Id. at 279. As to Petitioner,

the jury convicted him of five conspiracies: (1) to distribute and to possess with intent to distribute

cocaine; (2) to distribute and to possess with intent to distribute cocaine base; (3) to distribute and

to possess with intent to distribute marijuana; (4) to commit money laundering; and (5) to commit

witness intimidation [Doc. 638 in 2:09-cr-45]. In other words, the jury convicted Petitioner under

all five counts with which he was charged [See Doc. 398 in 2:09-cr-45].

        After the jury returned a guilty verdict against all defendants, Petitioner filed motions for

a new trial 2 and for acquittal, 3 both of which were denied. 4 The Court then sentenced Petitioner

to a term of imprisonment of 360 months based, in part, on the application of the Career Offender



2
  [Doc. 643 in 2:09-cr-45]
3
  [Doc. 644 in 2:09-cr-45]
4
  [Doc. 705 in 2:09-cr-45]

                                                  6
Guidelines under U.S.S.G. § 4B1.1(a) [See Docs. 808, 841 in 2:09-cr-45]. The Court also imposed

a sentence of 8 years of supervised release and a $500 special assessment [Doc. 844 in 2:09-cr-45].

The Court also entered an order of forfeiture against Petitioner in the amount of $7 million [See

id.; Doc. 776 in 2:09-cr-45].

           Petitioner and the other defendants then appealed their sentences to the Sixth Circuit [Doc.

845 in 2:09-cr-45]. Petitioner argued on appeal that the evidence against him was insufficient 5 and

the district court erred "in denying his motion for a new trial when it determined that the jury's

verdict was not against the manifest weight of evidence." Miller, 562 F.App'x. at 299. Petitioner

claimed that, as to his drug and money-laundering convictions, the proof at trial showed multiple

conspiracies and not the single conspiracy with which he was charged. Id. at 303. Petitioner also

contested his sentence on appeal. Id. at 308. The Sixth Circuit considered and rejected all of

Petitioner's arguments and affirmed Petitioner's conviction. Id. at 312. The appellate court

concluded that "[t]he evidence at trial presented [Petitioner] to be one of Maddox's surrogates,

conducting retail sales, buying kilograms of cocaine, and operating 'trap houses' from which he

sold crack cocaine. In this sense, his role was intertwined and interdependent on the other members

of the conspiracies, even if he did not work with them directly." Id. at 304. After the Sixth Circuit's

ruling, Petitioner filed a petition for a writ of certiorari with the Supreme Court [Doc. 966 in 2:09-

cr-45]; however, it too was denied [Doc. 969 in 2:09-cr-45].

           Petitioner then retained the firm Paul, Weiss, Rifkind, Wharton & Garrison, LLP (“Paul

Weiss”), to represent him in the present 28 U.S.C. § 2255 proceeding [Doc. 1]. Paul Weiss, in

turn, hired investigators who located Jamie Rush in South Carolina. One of the investigators

contacted Rush by telephone. In that telephone conversation, Rush told her "that [Petitioner] was


5
    Miller, 562 F. App'x at 291.

                                                    7
not involved with Sunnah Maddox's drug operation. He also told [the investigator] that he had

conveyed this information to the law enforcement officials who had questioned him prior to trial."

[Doc. 1013 at ¶ 5 in 2:09-cr-45] 6. The two investigators then met with Rush on October 26, 2015,

in Columbia, South Carolina to discuss Petitioner's involvement [See Docs. 1013-1014 in 2:09-cr-

45].

         During the meeting, Rush told the investigators that Petitioner did not have any

involvement in Maddox's drug operation. "He described [ ] [Petitioner] as a stand-up guy who got

roped into the investigation based on some bad circumstances." [Doc. 1014 at ¶ 5 in 2:09-cr-45].

Rush said he met with law enforcement officials on several occasions before trial and told them

that Petitioner "was not at all involved." [Id. at ¶ 7; Doc. 1013 at ¶ 7 in 2:09-cr-45 ("Mr. Rush told

us that [Petitioner] was never involved with Sunnah Maddox's drug operation.")]. Rush, however,

could not recall the names of the individuals to whom he provided such information [Doc. 1013 at

¶ 8 in 2:09-cr-45; Doc. 1014 at ¶ 7 in 2:09-cr-45].

         As to the phone conversation between Maddox and Petitioner where Maddox said to "green

light" Rush, Rush stated that "he never took this call seriously or worried for his safety. . . . if there

were any real threat on his life, [Rush] would have been placed in protective custody." [Doc. 1013

at ¶ 6 in 2:09-cr-45; Doc. 1014 at ¶ 9 in 2:09-cr-45].

         Rush told the investigators that he felt that Petitioner "had gotten a 'raw deal.' He said that,

since [ ] [Petitioner's] only connection was that he was married to Sunnah Maddox's sister, it was

unfortunate that [ ] [Petitioner] had been lumped in with the members of the drug conspiracy."

[Doc. 1014 at ¶ 10 in 2:09-cr-45].


6
 It should be noted that Rush did not explicitly inculpate Petitioner at trial; rather, "[t]he bulk of the government's
evidence [against Petitioner] came from two jailhouse informants: Trewayne Sanders and Daniel Ballinger." Miller,
562 F. App'x at 295.

                                                           8
           The investigators asked Rush to sign an affidavit attesting to the statements he had made

to them. Rush told the investigators that he would need to "speak with his probation officer and

consider whether he wanted to get directly involved." [Id. at ¶ 8]. Rush's probation officer, Jennifer

Douglass, later contacted one of the investigators and stated that Rush had approached her about

signing an affidavit [Id.]. USPO Douglass informed the investigator that she had "concerns with

his participation." [Id.].

           Approximately one month later, after several attempts to contact USPO Douglass,

Petitioner's attorney, Mr. Markquart, received a call from her [Doc. 1012 at ¶ 9 in 2:09-cr-45].

USPO Douglass stated to Markquart that "she would be instructing [Rush] not to participate." [Id.

at ¶ 12].

           Later, USPO Douglass emailed Mr. Markquart [Doc. 1026-2 in 2:09-cr-45]. In that email,

USPO Douglass said that she advised Rush "that if he wishe[d] to participate in [Markquart's]

investigation then [she] w[ould] seek guidance from the Court in how to do so in an appropriate

manner." [Id.]. However, Rush instructed Douglass that "he [did] not wish to participate in the

investigation and in fact, the only reason he spoke to [Markquart's] investigator[s] in the first place

is that they were 'being a nuisance to his friends and family.'" [Id.]. Rush said that he did not want

to participate "and 'just wanted to get on with his life.'" [Id.]. USPO Douglass concluded that, if

Rush changed his mind, then she would seek guidance from the Court on how to proceed. [Id.].

           Based on the investigators’ conversations with Rush, Petitioner advances the argument that

the Government violated Petitioner’s rights by not disclosing exculpatory evidence under Brady

v. Maryland 7 in the form of Rush’s pre-trial statements concerning Petitioner’s lack of involvement

in the criminal conspiracy [Docs. 1, 2]. However, due to Rush's refusal to sign an affidavit,


7
    373 U.S. 83 (1963)

                                                   9
Petitioner was forced to rely upon the investigators' affidavits in support of his § 2255 motion.

Petitioner also points out that Rush did not make any incriminating statements about him at trial

even though he implicated the rest of Petitioner's co-defendants [Id.].

           The Government responded in opposition and contends that no Brady violation occurred

[Doc. 8]. The Government supported its response with affidavits from Assistant United States

Attorneys Donald Taylor and Robert Reeves as well as three law-enforcement officials—all of

whom stated that Rush did not make any statements to them to the effect that Petitioner was not

involved in Maddox's drug conspiracy. 8

III.       Analysis

           A.      28 U.S.C. § 2255 Standard

           Under 28 U.S.C. § 2255(a), a federal prisoner may make a motion to vacate, set aside, or

correct his judgment of conviction and sentence if he claims that the sentence was imposed in

violation of the Constitution or laws of the United States; or that the court lacked jurisdiction to

impose the sentence; or that the sentence is in excess of the maximum authorized by law, or is

otherwise subject to collateral attack. As a threshold standard, to obtain post-conviction relief

under Section 2255, a motion must allege: (1) an error of constitutional magnitude; (2) a sentence

imposed outside the federal statutory limits; or (3) an error of fact or law so fundamental as to

render the entire criminal proceeding invalid. Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003); Moss v. United States, 323 F.3d 445, 454 (6th Cir. 2003).

           A petitioner bears the burden of demonstrating an error of constitutional magnitude which

had a substantial and injurious effect or influence on the criminal proceedings. Reed v. Farley,

512 U.S. 339, 353 (1994); Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993). In order to obtain


8
    See Docs. 1026-3, 1026-4, 1026-5, 1026-6, and 1026-7 in 2:09-cr-45.

                                                         10
collateral relief under § 2255, a petitioner must clear a significantly higher hurdle than would exist

on direct appeal. United States v. Frady, 456 U.S. 152 (1982).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings in the United States District

Courts requires a district court to summarily dismiss a Section 2255 motion if “it plainly appears

from the face of the motion, the attached exhibits, and the record of the prior proceedings that the

movant is not entitled to relief.” See also Pettigrew v. United States, 480 F.2d 681, 684 (6th Cir.

1973) (“A motion to vacate sentence under § 2255 can be denied for the reason that it states “only

bald legal conclusions with no supporting factual allegations.”) (quoting Sanders v. United States,

373 U.S. 1, 19 (1963)). If the motion is not summarily dismissed under Rule 4(b), Rule 8 requires

the court to determine, after a review of the answer and the records of the case, whether an

evidentiary hearing is required. If a petitioner presents a factual dispute, then “the habeas court

must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v. United

States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488 F.3d 325, 333

(6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s allegations cannot be

accepted as true because they are contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.” Valentine, 488 F.3d at 333 (quoting Arredondo v. United States,

178 F.3d 778, 782 (6th Cir. 1999)).

       B.      Hearsay Objection to Affidavits

       Petitioner has submitted affidavits signed by his counsel’s investigators in support of the

alleged Brady violations. The Government objects to the affidavits on the basis that they contain

inadmissible hearsay, to wit, the affidavits purport to represent statements Mr. Rush made to the

investigators about what he had previously told law enforcement.




                                                 11
       In dealing with this hearsay objection, the starting point is Rule 8(a) of the Rules Governing

§ 2255 Proceedings, which provides in relevant part, “If the motion is not dismissed, the judge

must review the answer, any transcripts and records of prior proceedings, and any materials

submitted under Rule 7 to determine whether an evidentiary hearing is warranted.” While the

Federal Rules of Evidence ordinarily exclude affidavits as hearsay, such rules are inapplicable to

§ 2255 proceedings to the extent the Supreme Court has prescribed some other rule for admitting

or excluding evidence. See Fed. R. Evid. 1101(e). And, here, the Supreme Court has prescribed

such a rule. Specifically, Rule 7 of the Rules Governing § 2255 Proceedings permits the

consideration of affidavits as part of the record. Taken together, these rules authorize the Court to

decide whether to consider affidavits and to hold a hearing. United States v. Coleman, No. 13-65-

JMH-CJS, 2014 WL 5106361, at *11, n. 1 (E.D. Ky. Oct. 6, 2014); accord United States v.

McIntire, No. 3:08-cr-038, 2010 WL 374177, at *6 (S.D. Ohio Jan. 29, 2010) ("The Federal Rules

of Evidence, which ordinarily exclude affidavits as hearsay, are inapplicable to § 2255 proceedings

to the extent that the Rules adopted by the Supreme Court for the conduct of those proceedings

allow affidavits to be considered."). Therefore, despite the hearsay objection, the Court finds that

it is appropriate to consider the affidavits in this case in connection with its decision as to whether

Plaintiff is entitled to an evidentiary hearing. See Valentine v. United States, 488 F.3d 325, 334

(6th Cir. 2007) (referencing Turner v. United States, 183 F.3d 474, 477 (6th Cir. 1999)) (noting

that Petitioner's "burden to show his right to a hearing is significantly lower than his burden to

show he is entitled to § 2255 relief.").

       C.      Failure to Disclose Exculpatory Evidence in Violation of Brady

       In their affidavits, Petitioner’s counsel’s investigators state that Rush told them that he

explained to law enforcement in pretrial interviews that Petitioner had nothing to do with Maddox's


                                                  12
drug-distribution ring. Petitioner contends that the Government committed a Brady violation when

it failed to disclose Rush’s exculpatory statements to Petitioner’s counsel.

        Within the context of Brady, "suppression by the prosecution of evidence favorable to an

accused . . . violates due process where the evidence is material, either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution." 373 U.S. 83, 87 (1963). "There are

three components of a true Brady violation: [t]he evidence at issue must be favorable to the

accused, either because it is exculpatory, or because it is impeaching; that evidence must have been

suppressed by the State, either willfully or inadvertently; and prejudice must have ensued."

Strickler v. Greene, 527 U.S. 263, 281-82 (1999). Prejudice is established by showing that "there

is a reasonable probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different." Id. at 281 (quoting United States v. Bagley, 473 U.S. 667,

682 (1985)). A reasonable probability is a probability sufficient to undermine confidence in the

outcome." Id.

        The Government does not take issue with the fact that: (1) Rush's alleged pre-trial

statements about Petitioner were favorable to Petitioner; and (2) the Government did not disclose

to Petitioner’s counsel that Rush had made exculpatory statements about Petitioner. 9 Assuming

for purposes of argument that Rush did provide exculpatory information to the Government that

was not shared with Petitioner’s counsel in advance of trial, the remaining issue in the Brady

analysis is to determine whether such omission prejudiced Petitioner in defense of his case.

        Petitioner contends that the Government’s failure to divulge Rush's exculpatory statements

prejudiced the defense of his case because such statements go to the very heart of the issue of guilt



9
  As will be discussed below, the Government asserts that Rush never made the alleged exculpatory statements
about Petitioner to law enforcement. Consequently, it could not have disclosed this information to Petitioner.

                                                        13
or innocence. Ultimately, Petitioner was convicted on Counts 1, 3, 5, 6 and 20 of the Indictment

for conspiracy to distribute cocaine, crack, and marijuana, and to commit money laundering and

witness intimidation. [See Doc. 398 in 2:09-cr-45]. Petitioner maintains that the jury would have

found him to be not guilty of all charges had the Government shared with them Rush's alleged

exculpatory statements. Petitioner also points out that that Rush did not implicate Petitioner in the

conspiracy during his lengthy trial testimony; therefore, his exculpatory statements would not have

contradicted his trial testimony. Petitioner also relies upon United States v. Tavera, a case

involving AUSA Taylor in which a finding was made that Taylor did not disclose exculpatory

evidence in light of Brady. 719 F.3d 705 (6th Cir. 2013).

         While Tavera provides a helpful Brady analysis, this Court does not conclude—based on

the Tavera court’s finding that AUSA Taylor violated Brady—that a similar violation occurred in

this case.       Rather, the Court will fully and fairly apply the Brady analysis without any

presuppositions. See Montgomery v. Bobby, 654 F.3d 668, 697 (6th Cir. 2011) (quoting Kyles v.

Whitley, 514 U.S. 419, 434 (1995) ("Assessing whether a Brady violation entitles a petitioner to

relief does not involve a discretionary inquiry with multiple correct answers. Rather, it involves a

legal determination that considers the totality of a case's facts with reference to the excluded

evidence in order to determine whether that evidence 'undermines confidence in the outcome of

the trial.'").

         After reviewing the trial and appellate records against the backdrop of the Brady standard,

the Court cannot conclude that a jury would have found Petitioner guilty beyond a reasonable

doubt as to the elements of the drug conspiracy counts of the Indictment had the jury been apprised

of Rush's alleged exculpatory statements. See Kyles, 514 U.S. at 435 (noting that exculpatory

evidence is that which would "undermine confidence in the verdict."). While it is true that the


                                                 14
"[t]he bulk of the government's evidence [against Petitioner] came from two jailhouse informants

. . . .", 10 it was Rush who testified about the inner workings of Maddox's drug-distribution ring.

See Miller, 562 F. App'x at 278-79 (highlighting Rush's extensive trial testimony). Rush’s

testimony about the drug conspiracy seemed to be pivotal to the jury’s findings. Had Rush testified

that Petitioner was not involved in the drug conspiracy—as Petitioner now alleges Rush told law

enforcement before trial—the Court cannot conclude that Petitioner would have been convicted.

Therefore, the Court finds that Petitioner has satisfied the elements of the Brady analysis and is

entitled to an evidentiary hearing. 11

         D.       The Government Denies that it Failed to Disclose Exculpatory Evidence

         As indicated, Petitioner’s counsel’s investigators assert that Rush stated that he told law-

enforcement officials that Petitioner had nothing to do with Maddox's drug conspiracy. The

Government, on the other hand, insists that Rush made no such statements to law enforcement,

and it was not in possession of the exculpatory evidence that Petitioner asserts was improperly

withheld from him. Petitioner is entitled to an evidentiary hearing because the investigators'

affidavits directly contradict those presented by the prosecution and law enforcement. See

Valentine, 488 F.3d at 334 (referencing Turner, 183 F.3d at 477) (noting that Petitioner's "burden

to show his right to a hearing is significantly lower than his burden to show he is entitled to § 2255

relief.").

         There is a factual dispute as to whether Rush told law enforcement that Petitioner was not

involved in the drug conspiracy. In reviewing a § 2255 motion in which a factual dispute arises,


10
  Miller, 562 F. App'x at 294-95.
11
  Section § 2255(f)(4)'s requirement that a petitioner exercise reasonable diligence to discover the factual predicate
underlying his claims does not require a petitioner to repeatedly seek out information that the government
unconstitutionally failed to disclose despite having notice that petitioner sought the very information suppressed.
Jefferson v. United States, 730 F.3d 537, 545 (6th Cir. 2013)


                                                         15
"the habeas court must hold an evidentiary hearing to determine the truth of the petitioner's claims."

Id. at 333 (quoting Turner, 183 F.3d at 477) (internal quotation marks omitted). "More is required,

however, than mere assertions of innocence." Id. In instances where a petitioner presents an

affidavit containing "a factual narrative of the events that is neither contradicted by the record nor

'inherently incredible'" and the government offers nothing more than "contrary representations" to

contradict it, the defendant is entitled to an evidentiary hearing. Id. at 334.

IV.    Conclusion

       For the reasons set forth above, the Court finds that Petitioner is entitled to an evidentiary

hearing to resolve the disputed facts which underlie his § 2255 motion. Petitioner's Motion to

Vacate, Set Aside or Correct his Sentence under § 2255 [Doc. 1] is, therefore, GRANTED IN

PART, but only to the limited extent that Petitioner will be given an opportunity to participate in

an evidentiary hearing. To this end, the Court will provide written notification to the parties of a

scheduled date for the evidentiary hearing.

       Petitioner's Motion for Discovery [Doc. 11] is also GRANTED, and Petitioner may

proceed with discovery as outlined in his Motion.



               IT IS SO ORDERED.

                                                               ENTER:



                                                                       s/ Leon Jordan
                                                                 United States District Judge




                                                  16
